         Case 2:21-cv-00819-MSG Document 10 Filed 04/01/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                :
 MARK HOLBROW,                                  :           CIVIL ACTION
                                                :
                Plaintiff,                      :
                                                :
                      v.                        :           No. 2:21-cv-819
                                                :
 MYLIFE.COM, INC,                               :
                                                :
                Defendant.                      :
                                                :

                                             ORDER

       AND NOW, this 1st day of April, 2021, following a telephone conference on Defendant’s

letter requesting a pre-motion conference (ECF No. 6), and Plaintiff’s letter in response (ECF No.

7), it is hereby ORDERED that within thirty (30) days of the date of this Order, the parties

shall meet and confer and submit a joint update letter.



                                              BY THE COURT:



                                              /s/ Mitchell S. Goldberg
                                              MITCHELL S. GOLDBERG, J.
